Dewey, J.
The court have no doubt of the corren.tness of the position taken by the counsel for the defendant, that an attaching officer must retain either the actual or constructive possession of the goods attached, to prevent a second attachment of the same goods by another officer from taking effect as a valid attachment. But the present case differs from those cited by the counsel. Here, there had been no voluntary surrender or abandonment of the property. It was not left in the hands of the debtor, or under his control, nor abandoned, merely by leaving it in the highway. The article was a buggy wagon, and of course must be stored in a suitable place for such an article. It was, upon being attached, removed by the officer to a different part of the city, and placed in a shed, not the property or in possession of the debtor. The constructive possession, at least, was in the officer, when it was removed by some third person into the highway, without the knowledge of the attaching officer, and in violation of his possession. The property having been thus removed by a third person, without the knowledge of the attaching officer, the attachment was not thereby defeated, if seasonably made known to those *271who were setting up adverse claims by reason of an after attachment.
We think this was done in the present case, and that the plaintiff’s attachment not having been lost, he is entitled to maintain his action. Judgment for the plaintiff.